Mary Jane Trapp, Presiding Judge,
concurring in part and dissenting in part.
{¶ 90} I concur in part and dissent in part because I find the claim of the Ohio Association of Public School Employees (“OAPSE”) under the second assignment to be meritorious.
{¶ 91} OAPSE is the exclusive representative of the bargaining unit, which includes not just the bus drivers, assistants, and mechanics, but also numerous other classifications of employees employed by the Madison Local School District Board of Education. The transportation personnel were employees in a multi-classification bargaining unit that also included special-education assistants, educational assistants, library assistants, cafeteria personnel, and data processers. OAPSE is the exclusive bargaining representative for all these employees.
{¶ 92} R.C. 4117.06 states: “(A) The state employment relations board shall decide in each case the unit appropriate for the purposes of collective bargaining.” Yet the CBS contract in this case effectively severed the classifications of the bus drivers, assistants, and mechanics from the existing collective-bargaining unit. If we interpret R.C. 3319.0810 to permit the board to unilaterally sever the transportation staff from the union, we would have allowed the board to usurp the exclusive jurisdiction of SERB to determine the composition of bargaining units granted by R.C. 4117.06. It is well established that SERB has exclusive jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117. Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 170, 572 N.E.2d 87.
{¶ 93} Under the facts of this case, therefore, when the school district’s transportation staff was unionized in a bargaining unit along with other classifications of employees, an interpretation of former R.C. 3319.0810, 151 Ohio Laws, Part II 2868, 3577, that would allow the board to unilaterally sever this classification of employees from the collective-bargaining unit would conflict with the dictates of R.C. 4117.06.
{¶ 94} Statutes concerning the same subject matter must be construed in pari materia. United Tel. Co. v. Limbach (1994), 71 Ohio St.3d 369, 372, 643 N.E.2d 1129. Therefore, I believe that R.C. 3319.0810 should be read in harmony with R.C. 4117.06 — applicable only when the transportation personnel have not been unionized along with other classifications of employees. As it is within the trial court’s power to resolve potential conflicts in the statutes, the trial court should have granted a declaratory judgment regarding the inapplicability of former R.C. 3319.0810 in this case instead of deferring to SERB on this issue.
{¶ 95} The majority finds, “The classifications in the unit remain intact so that if the board decides to bus using its employees, instead of using an outside contract, then they would still be in the bargaining unit.” While that may be true *273in theory, in practice, it is illusory. What use is a classification when its unionized employees are gone? It is like an electrical outlet with no appliances or light fixtures in a house.
{¶ 96} Because I believe the trial court should have declared former R.C. 3319.0810 inapplicable in this case, I respectfully dissent from the portion of the majority’s analysis involving this issue.